Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8/23/2021 was/were filed before the mailing date of the first Office action.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is longer than 150 words.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Memory Controller and Memory Control Method for Generating Memory Requests From PIM Requests”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the general memory area".  There is insufficient antecedent basis for this limitation in the claim.

	Further, Claims 17 and 18 appear to contain inconsistencies with respect to the specification.
Correspondence Between Specification and Claims [MPEP 2173.03]

“The specification should ideally serve as a glossary to the claim terms so that the examiner and the public can clearly ascertain the meaning of the claim terms. Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification. Glossaries of terms used in the claims are a helpful device for ensuring adequate definition of terms used in claims. If the specification does not provide the needed support or antecedent basis for the claim terms, the specification should be objected to under 37 CFR 1.75(d)(1). See MPEP § 608.01(o) and MPEP § 2181, subsection IV. Applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the claim terms provided no new matter is introduced, or amend the claim. 

A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970). For example, a claim with a limitation of "the clamp means including a clamp body and first and second clamping members, the clamping members being supported by the clamp body" was determined to be indefinite because the terms "first and second clamping members" and "clamp body" were found to be vague in light of the specification which showed no "clamp member" structure being "supported by the clamp body." In re Anderson, 1997 U.S. App. Lexis 167 (Fed. Cir. January 6, 1997) (unpublished). In Cohn, a claim was directed to a process of treating an aluminum surface with an alkali silicate solution and included a further limitation that the surface has an "opaque" appearance. Id. The specification, meanwhile, associated the use of an alkali silicate with a glazed or porcelain-like finish, which the specification distinguished from an opaque finish. Cohn, 438 F.2d at 993. Noting that no claim may be read apart from and independent of the supporting disclosure on which it is based, the court found that the claim was internally inconsistent based on the description, definitions and examples set forth in the specification relating to the appearance of the surface after treatment, and therefore indefinite. Id.”

Claim 17 recites “a second buffer”. However, claim 17 depends from claim 14 which already introduces a term “a second buffer”. Moreover, the terms used to describe the second buffer of claims 14 and the second buffer of 17 are different – claim 14 states that the buffer stores requests, while claim 17 states the buffer stores commands.
The Examiner suggests that claim 17 should instead recite “the first buffer”, because the first buffer appears to be referred to as the buffer for storing requests. See, e.g. [DRW, Fig. 1]. Because the subject matter of claim 17 appears to be inconsistent with both other claims and the specification, claim 17 is rejected as indefinite.
Claim 18 contains similar inconsistencies and is rejected on similar grounds.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2020/0356305 in view of Jayasena US 2014/0181427.
[CLM 1]
1. A memory controller comprising:
a first buffer configured to receive a first memory request from a host and to store the first memory request;
a request scheduler configured to determine an order in which the first memory request is transferred to a command generator;
a request generator configured to generate one or more second memory requests based on a generation parameter of the first memory request, in response to an address of the first memory request corresponding to a processing in memory (PIM) memory;
the command generator being configured to generate a first command corresponding to the first memory request and one or more second commands corresponding to the one or more second memory requests, and to store the generated first command and the one or more second commands in a second buffer; and
a command scheduler configured to schedule the first command and the one or more second commands.

Kim US 2020/0356305 teaches:
A memory controller comprising:
	Memory controller 100 [Fig. 1].
a first buffer configured to receive a first memory request from a host and to store the first memory request;
Kim discloses memory requests and PIM requests/instructions being received from the host 10 and stored to request queue 110 [0037]; See also [Figs. 1-3]. A received first memory request may first be processed at 170 to generate one or more PIM requests corresponding to the first memory request [Fig. 3].
a request scheduler configured to determine an order in which the first memory request is transferred to a command generator;
Request scheduler 120 [Figs. 2-3] may reorder requests to be transferred to command generator 130 (“The request scheduler 120 determines the processing order of the requests stored in the request queue 110.” [0038]; “The request scheduler 120 may apply various scheduling techniques such as First-Come-First-Served (FCFS) and First-Read-First-Come-First-Served (FR-FCFS) to schedule requests stored in the request queue 110 and may provide a selected request to the command generator 130.” [0044]).
a request generator configured to generate one or more second memory requests based on a generation parameter of the first memory request, in response to an address of the first memory request corresponding to a processing in memory (PIM) memory;
The PIM instruction is sent to a request generator - decoder 170 [Figs. 2-3].
“PIM decoder 170 for converting a PIM instruction into one or more PIM requests.” [0054].
The requests are selected for input into PIM decoding based on a PIM bit in the address of the request (“a PIM bit is included in the write request to distinguish a write request including a PIM instruction from a general write request.” [0057]; “A memory request with a PIM bit set to 0 may be regarded as a general memory request and stored directly in the request queue 110.” [0059]; “a path selection circuit 180 to determine an output direction for requests according to the PIM bit of the request may be included in the memory controller 101.” [0060]).
It is further known that PIM bits may be conveyed via an address bit on an address pad [0078], and that a PIM request may further comprise address and data [0037].

However, Kim is silent to generating the PIM requests based on a generation parameter.

the command generator being configured to generate a first command corresponding to the first memory request and one or more second commands corresponding to the one or more second memory requests, and to store the generated first command and the one or more second commands in a second buffer; and
PIM decoder 170 generates PIM requests and queues them in request queue 110 [0061].
Command generator 130 further generates commands from requests of 110: “The command generator 130 receives a request from the request queue 110. When the request is a memory request, the command generator 130 converts the memory request into one or more memory commands and stores the memory commands into the command queue 140. When the request is a PIM request, the command generator 130 converts the PIM request into one or more PIM commands and stores the PIM commands into the command queue 140.” [0045]. See also [Figs. 2-3].
a command scheduler configured to schedule the first command and the one or more second commands.
	Command scheduler 150 schedules commands from command queue 140 [Figs. 2-3].
“The command scheduler 150 selects and outputs memory commands and PIM commands stored in the command queue 140 to the memory device 200 in consideration of timing constraints necessary for operation of the memory device 200” [0046].
	
Kim further discloses a request generator 170 to generate additional memory requests corresponding to a PIM request [Fig. 3]. That is, based on whether the received request is a memory request or a PIM request, the received request is either directly stored to queue 110 or first processed to generate one or more PIM requests by decoder 170. The decoded requests generated from 170 are construed as the first memory request because the PIM request(s) are to perform the operation of the original request.

	Kim is silent to a request generator configured to generate one or more second memory requests based on a generation parameter of the first memory request, in response to an address of the first memory request corresponding to a processing in memory (PIM) memory.
	Where Kim is silent, Jayasena US 2014/0181427 teaches use of a compound request to encode a single request with a plurality of addresses [CLMs 1-2].
For example, Jayasena discloses a compound request comprising a starting address, stride, data size, and element count as generation parameters for producing plural accesses [0027, 0077]. The start address and stride define addresses to be accessed by requests decoded from the compound instruction [CLM 1]. The element count indicates how many data items to access, and hence the number of accesses to be made [0027, 0030].
	Hence, Jayasen discloses use of a compound request format and decoding compound requests to obtain plural addresses for plural requests [Fig. 7]. Use of more compact forms of commands was known to reduce the overhead of accessing and moving data, e.g. by reducing the performance and power overhead associated with transmitting address and control information from a host processor to the memory [Jayasena, ABST].

	It would have been obvious to the skilled artisan to modify Kim’s host processor and decoder to encode and decode PIM requests as compound instructions as disclosed by Jayasena in order to reduce the overhead of transmitting command and address information between the host and the memory controller, thus improving performance and power consumption [Jayasena, ABST].

2. The memory controller of claim 1, wherein the generation parameter comprises a command type, address-related information, data-related information, or a generation number.
	The combination teaches claim 1, wherein the generation parameter comprises a command type (memory access instruction [Jayasena, 0076]), address-related information (stride [Jayasena, 0027]), data-related information (“size of each data element for which access is warranted…size of each data unit may include a standard unit of access, such as a byte, a word, or…a data record with multiple fields” [Jayasena, 0027]), or a generation number (element count [Jayasena, 0027]).

3. The memory controller of claim 2, wherein the request generator is further configured to: 
determine addresses of the one or more second commands based on the address of the first memory request and the address-related information; and
generate the one or more second memory requests based on the command type comprised in the generation parameter.
	The combination teaches claim 2, wherein the request generator is further configured to: 
determine addresses of the one or more second commands based on the address of the first memory request and the address-related information (decoding a request to generate one or more PIM requests [Kim, Figs. 2-3], where the request may be a compound request representing plural requests targeting a set of locations represented by the starting address and stride [Jayasena, 0027]); and
generate the one or more second memory requests based on the command type comprised in the generation parameter.
	The type of the generated requests depends on the type of the original request [Jayasena, 0078].

4. The memory controller of claim 2, wherein the request generator is further configured to: determine addresses corresponding to the one or more second commands based on the address of the first memory request and the address-related information; and generate the one or more second memory requests based on the data-related information comprised in the generation parameter.
	The combination teaches claim 2, wherein the request generator is further configured to: 
determine addresses corresponding to the one or more second commands based on the address of the first memory request and the address-related information (decoding a compound instruction to generate PIM requests [Kim, Figs. 2-3] having addresses based on the starting address and stride [Jayasena, 0027]); and
generate the one or more second memory requests based on the data-related information comprised in the generation parameter (“size of each data element for which access is warranted…size of each data unit may include a standard unit of access, such as a byte, a word, or…a data record with multiple fields” [Jayasena, 0027]).

5. The memory controller of claim 2, wherein the request generator is further configured to: determine addresses corresponding to the one or more second commands based on the address of the first memory request and the address-related information; and generate the one or more second memory requests based on the generation number comprised in the generation parameter.
The combination teaches claim 2, wherein the request generator is further configured to: determine addresses corresponding to the one or more second commands based on the address of the first memory request and the address-related information (decoding a compound instruction to generate PIM requests [Kim, Figs. 2-3] having addresses based on the starting address and stride [Jayasena, 0027]); and
generate the one or more second memory requests based on the generation number comprised in the generation parameter (generating the plurality of PIM requests based on an element count [Jayasena, 0027]).

6. The memory controller of claim 2, wherein the address-related information comprises an address offset, wherein the request generator is further configured to:
determine, to be respective addresses of the one or more second commands, one or more addresses that are different from the address of the first memory request by an integer multiple of the address offset.
	The combination teaches claim 2, and further teaches wherein the address-related information comprises an address offset (stride [Jayasena, 0027; Figs. 2, 6]), wherein the request generator is further configured to:
determine, to be respective addresses of the one or more second commands, one or more addresses that are different from the address of the first memory request by an integer multiple of the address offset (a single command encoding accesses to multiple commands, where the accessed address differ by an integer multiple of the stride [Jayasena, Figs. 2, 6]; “…support compound memory operations on the data stored in the associated memory dies. Compound memory operations perform a sequence of memory accesses, such as stream transfers or gathers/scatters (gathers/scatters refers to a process of reading data from a data stream to multiple buffers/writing data from multiple buffers to a data stream), in response to a single command from a processor. The single command from the processor includes a descriptor of the memory access pattern to be performed. These descriptors may define various access patterns, such as (but not limited to) (1) sequential access; (2) uni-dimensional strided access; (3) multi-dimensional strided access; (4) uni-dimensional strided access with transpose; (5) indirect access; (6) application-specific patterns; (7) reversals; (8) rotations; and (9) nested combinations.” [Jayasena, 0023]; see also [Jayasena, 0027, 0030]).
	Hence, Jayasena discloses decoding of a compound request by generating plural addresses corresponding to plural memory accesses [Jayasena, Fig. 7]. The addresses targeted by the generated plural memory accesses correspond to the provided starting address and addresses that are offset by an integer multiple of the stride.

7. A memory control method performed by a memory controller, the method comprising: receiving, by a first buffer, a first memory request from a host and storing the received first memory request; determining, by a request scheduler, an order in which the first memory request is transferred to the command generator; generating, by the request generator, one or more second memory requests based on a generation parameter of the first memory request, in response to an address of the first memory request corresponding to a processing in memory (PIM) memory; generating, by the command generator, a first command corresponding to the first memory request and one or more second commands corresponding to the one or more second memory requests; and scheduling, by the command scheduler, the first command and the one or more second commands.
	Claim 7 is rejected on similar grounds as claim 1, as it is the method performed by the memory controller of claim 1.

8. The memory control method of claim 7, wherein the generation parameter comprises a command type, address-related information, data-related information, or a generation number.
	Claim 8 is rejected on similar grounds as claim 2, as it is the method performed by the memory controller of claim 2.

9. The memory control method of claim 8, wherein the generating of the one or more second memory requests comprises: determining, by the request generator, addresses corresponding to the one or more second commands based on the address of the first memory request and the address- related information; and generating, by the request generator, the one or more second memory requests based on the command type comprised in the generation parameter.
	Claim 9 is rejected on similar grounds as claim 3, as it is the method performed by the memory controller of claim 3.

10. The memory control method of claim 8, wherein the generating of the one or more second memory requests comprises: determining, by the request generator, addresses corresponding to the one or more second commands based on the address of the first memory request and the address- related information; and generating, by the request generator, the one or more second memory requests based on the data-related information comprised in the generation parameter.
	Claim 10 is rejected on similar grounds as claim 4, as it is the method performed by the memory controller of claim 4.

11. The memory control method of claim 8, wherein the generating of the one or more second memory requests comprises: determining, by the request generator, addresses corresponding to the one or more second commands based on the address of the first memory request and the address- related information; and generating, by the request generator, the one or more second memory requests based on the generation number comprised in the generation parameter.
	Claim 11 is rejected on similar grounds as claim 5, as it is the method performed by the memory controller of claim 5.

12. The memory control method of claim 8, wherein the address-related information comprises an address offset, wherein the generating of the one or more second memory requests comprises: determining, by the request generator, to be respective addresses of the one or more second commands, one or more addresses that are different from the address of the first memory request by an integer multiple of the address offset.
	Claim 12 is rejected on similar grounds as claim 6, as it is the method performed by the memory controller of claim 6.


[CLM 13]
13. A non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the memory control method of claim 7.
	Claim 13 is rejected on similar grounds as claim 7, as it is the computer readable medium embodying the computer-implemented method of claim 7. It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to store the computer-implemented method as instructions on a computer readable medium [Jayasena, CLM 29] for storage, distribution or archival purposes.

Claim(s) 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2020/0356305 in view of Benisty US 2021/0004229 and Jayasena US 2014/0181427.
[CLM 14]
14. A memory controller comprising:
a request generator configured to generate one or more memory requests based on a preset generation parameter, in response to a memory address being received from a host corresponding to a preset address;
a first buffer configured to store the one or more memory requests;
a request scheduler configured to determine an order in which the one or more memory requests are transferred to a command generator;
the command generator is configured to generate commands corresponding to the one or more memory requests and to store the generated commands in a second buffer; and
a command scheduler configured to schedule the commands.

	Kim teaches:
A memory controller comprising:
	Memory controller 100 [Fig. 1].
a request generator configured to generate one or more memory requests {based on a preset generation parameter}, in response to a memory address being received from a host corresponding to a preset address;
Request generator 170 generates one or more PIM memory requests in response to a PIM bit in the received memory request [0042][0037]. Kim further discloses that a PIM bit may be transmitted as part of a command [0075][Figs. 4A, B] or address [0078]. It is further noted that a request may broadly refer to a combination of related command, address, and data, and claim construction is not limited to how a term is used in a particular reference.

a first buffer configured to store the one or more memory requests;
Request queue 110 to store requests [Fig. 2].
a request scheduler configured to determine an order in which the one or more memory requests are transferred to a command generator;
Request scheduler 120 [Fig. 2] to schedule requests in an order [0038].
the command generator is configured to generate commands corresponding to the one or more memory requests and to store the generated commands in a second buffer; and
Command generator 130 [Fig. 2] provides generated commands for storage to a second buffer 140.
a command scheduler configured to schedule the commands.
	Command scheduler 150 [Fig. 2] schedules commands [0046].

However, Kim is silent to a request generator configured to generate one or more memory requests based on a preset generation parameter.
	Where Kim is silent, Benisty US 2021/0004229 teaches a request generator configured to generate one or more memory requests based on a preset generation parameter (generating memory requests based on preset addresses, e.g. in the host [0030, 0047]).
Benisty discloses a request generator for interpreting grouped commands to generate normal commands. Specifically, Benisty discloses a memory controller capable of receiving vector and non-vector commands from the host, passing non-vector commands to a command parser (queue), and processing vector commands by generating a plurality of non-vector commands based on the received vector command and metadata associated with the vector command [0030][Fig. 3]. The metadata may correspond to preset generation parameters, e.g. preset addresses in the host pointed to by an address included in the vector command [0047]. The plurality of non-vector commands constitute parameters for additional commands to be generated based on the vector command and hence constitute generation parameters.
Other prior art, Jayasena US 2014/0181427, discloses the general principle that transmitting a single command instead of multiple commands between the host and the memory provides improvements in performance and power consumption.
	It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to incorporate vector encoding and decoding as disclosed by Benisty, in the host and request generator, respectively, of Kim in order to reduce the number of PIM requests that need to be transmitted from the host, thereby improving performance and power consumption as taught by Jayasena.

[CLM 15]
	15. The memory controller of claim 14, wherein the generation parameter comprises a command type, address-related information, data-related information, and a generation number.
	The combination teaches claim 14. Jayasena further recites wherein the generation parameter comprises a command type (memory access instruction [Jayasena, 0076]), address-related information (stride [Jayasena, 0027]), data-related information (“size of each data element for which access is warranted…size of each data unit may include a standard unit of access, such as a byte, a word, or…a data record with multiple fields” [Jayasena, 0027]), or a generation number (element count [Jayasena, 0027]).
	Benisty discloses storing generation parameters in host memory (metadata [0030]). Benisty’s exemplary metadata comprises a list of physical addresses. Jayasena discloses a more compact representation of a plurality of addresses which is applicable to the list of physical addresses [0027-0029]. See also [0030-0044] for each other possible encoding.
Hence, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to replace the physical address list disclosed by Benisty with the generation parameters of Jayasena in order to reduce the amount of data transmitted when accessing the metadata, thereby improving performance and power consumption.

[CLM 16]
The combination teaches claim 14, wherein the memory address corresponds to a processing in memory (PIM) memory (PIM request comprises an address [0023], and hence is construed as a PIM address [Kim, 0074][Kim, Figs. 1-3]).

[CLM 17]
17. The memory controller of claim 14, wherein the request scheduler is further configured to transfer the one or more memory requests to a second buffer, in response to the one or more memory requests being a memory request for the general memory area.
	The combination teaches claim 14, wherein the request scheduler is further configured to transfer the one or more memory requests to a second buffer, in response to the one or more memory requests being a memory request for the general memory area (requests to general memory are passed to request queue 110 without PIM processing if the PIM bit is not set [Kim, Fig. 3]).
	The claim does not specifically provide a distinction between a general memory area and any other area. The PIM bit in the address marks the request for PIM processing, but nonetheless may entail reading or writing with an address in an area of memory [0039-0040], and hence reads on a request for a general memory area.

[CLM 18]
18. The memory controller of claim 14, wherein the request scheduler is further configured to transfer the one or more memory requests to a second buffer, in response to a memory address of the one or more memory requests not corresponding to the preset address.
	The combination teaches claim 14, wherein the request scheduler is further configured to transfer the one or more memory requests to a second buffer, in response to a memory address of the one or more memory requests not corresponding to the preset address (requests to general memory are passed to request queue 110 without PIM processing if the PIM bit of the address is not set [Kim, Fig. 3]; a preset address may refer to any address having a set PIM bit).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136